DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 3-15 responded on December 16, 2020 are pending, claims 1, 10, and 12-15 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered. 
Response to Arguments
Applicant's arguments, see pg. 8-9, filed December 16, 2020, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Chen does not teach "wherein the information designates a timing to transmit the acknowledgement". Chen discloses HARQ-ACK timing is 4ms or kms (k>4ms) see [0071-0073]. It is not clear "the resource is specified 
Claim Objections
Claims 1, 3-4, 10 and 12-15 are objected to because of the following informalities:  
Claims 1, 3-4, 10 and 12-15 recite acronym "CCE" without spelling it out when the first time mention it in the claim.  
Claims 3 and 4 recite "a resource to be used to transmit the acknowledgement is further specified based on a resource having, as an index, a value obtained from the specified value and a CCE index" which is redundant because claim 1 recites the same limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1, 10 and 12-15, the phrases “the resource is specified based on a resource having, as an index, a value obtained from the value included in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0258864 A1, hereinafter "Chen") in view of Kim et al. (US 2015/0195070 A1, hereinafter "Kim").
Regarding claim 1, Chen discloses a base station apparatus (Chen, Fig. 3 110 eNB) capable of transmitting a signal to a terminal apparatus (Chen, Fig.3 120 UE) and receiving an acknowledgement from the terminal apparatus, comprising a processor coupled to a memory, wherein the processor is configured to:
transmit, to the terminal apparatus, information pertaining to a resource to be used to transmit the acknowledgement (Chen, Fig. 3  [0067-69] PDSCH transmission to UE (i.e. terminal apparatus) may include configuration information to indicate the ACK/NACK on a PUCCH (i.e. resource)) and a length of a period from when the signal is transmitted to the terminal apparatus until the acknowledgement is received, wherein the information designates a timing to transmit the acknowledgement (Chen, [0071-73] determine HARQ timing for TDD and FDD configuration and the corresponding ACK/NACK, that indicates the length of a period between HARQ (i.e. signal) and ACK/NACK (i.e. acknowledgement) HARQ-ACK timing is 4ms or kms (k>4ms) (i.e. timing)); and
receive the acknowledgement transmitted by the terminal apparatus using the resource by specifying the resource based on the information, at [[a]] the timing designated by the base station apparatus (Chen, [0064-69] UE (i.e. terminal apparatus) is configured for sending ACK/NACK to base station based on the information received by UE, PDCCH corresponding to PDSCH on SCell may indicate a resource "A/N Resource Indicator" (ARI) derived from the RRC configured resource(s)), 
wherein a plurality of resources usable to transmit the acknowledgement are respectively associated with different indices (Chen, [0067-69] PDSCH may include ACK/NACK resource allocation for scheduling index of the PDCCH, an ACK/NACK resource allocation obtained from CCE index of the corresponding PDCCH), the information includes a value of an index corresponding to the length of the period (Chen, [0071-73] disclose ACK/NACK in subframe n+4 for TDD and subframe n+k for FDD ), the resource (Chen, [0067-73] illustrated how UE (i.e. terminal) configured to be used to transmit ACK/NACK resource allocation for dynamic scheduling based on the starting control channel elements index of the corresponding PDCCH).

Kim from the same field of invention discloses in accordance with a length of a period from when the signal is transmitted to the terminal apparatus until the acknowledgement is received and a CCE index (Kim, [0324] UE chooses a PUCCH resource index based on the smallest CCE index of the PDCCH transmitted through a downlink and this scheme does not require separate signaling for indicating a PUCCH resource index. That is, the resource index of the PUCCH where an ACK/NACK signal for a specific PDSCH is transmitted may be determined by a predetermined rule based on the smallest CCE index (nCCE) of the PDCCH scheduling the PDSCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by Chen and HARQ resource allocation disclosed by Kim with a motivation to make this modification in order to improve spectral efficiency, coverage, and data rates for communication between a base station and user equipment (Kim, [0016]).	
Regarding claim 3, Chen further discloses the information includes a difference value between a value of an index corresponding to the length of the period and a value of an index associated with a predetermined resource (Chen, [0071-73] disclose ACK/NACK in subframe n+4 for TDD and subframe n+k for FDD for the use of PUCCH (i.e. predetermined resource)). 

Kim from the same field of invention discloses the value of the index corresponding to the length of the period is specified based on the difference value included in the information and the value of the index associated with the predetermined resource, and a resource to be used to transmit the acknowledgement is further specified based on a resource having, as an index, a value obtained from the specified value and a CCE index (Kim, [0324] the UE chooses a PUCCH resource index based on the smallest CCE index of the PDCCH transmitted through a downlink and this scheme does not require separate signaling for indicating a PUCCH resource index. That is, the resource index of the PUCCH where an ACK/NACK signal for a specific PDSCH is transmitted may be determined by a predetermined rule based on the smallest CCE index (nCCE) of the PDCCH scheduling the PDSCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by Chen and HARQ resource allocation disclosed by Kim with a motivation to make this modification in order to improve spectral efficiency, coverage, and data rates for communication between a base station and user equipment (Kim, [0016]).
(Chen, [0067-73] illustrated how UE (i.e. terminal) configured to be used to transmit ACK/NACK resource allocation obtained from CCE index of the corresponding PDCCH, each CCE index corresponds to fix or flex subframes (i.e. length)).
Chen discloses an acknowledgement and a CCE in general see [0067-69] but does not explicitly disclose a resource to be used to transmit the acknowledgement is specified based on, a resource having, as an index, a value obtained from the specified value and a value determined in accordance with a resource used to transmit control information included in the signal.
Kim from the same field of invention discloses the terminal apparatus further specifies, as a resource to be used to transmit the acknowledgement, a resource having, as an index, a value obtained from the specified value and a CCE index (Kim, [0324] the UE chooses a PUCCH resource index based on the smallest CCE index of the PDCCH transmitted through a downlink and this scheme does not require separate signaling for indicating a PUCCH resource index. That is, the resource index of the PUCCH where an ACK/NACK signal for a specific PDSCH is transmitted may be determined by a predetermined rule based on the smallest CCE index (nCCE) of the PDCCH scheduling the PDSCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by 
Kim from the same field of endeavor discloses wherein the information includes at least a first difference value between a value of an index corresponding to a length of a first period and a value of an index corresponding to a length of a second period (Kim, [0011-0015] Npd the period, nf is the radio frame number corresponding to the, reference cell, ns is a slot number in a radio frame corresponding to the radio frame number.), and a second difference value between the value of the index corresponding to the length of the second period and a value of an index corresponding to a length of a third (Kim, [0011-0015] Npd the period, nf is the radio frame number corresponding to the, reference cell, ns is a slot number in a radio frame corresponding to the radio frame number)
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by Chen and HARQ resource allocation disclosed by Kim with a motivation to make this 
Regarding claim 8, Chen further discloses wherein the information further includes information for specifying a method of defining a resource to be used to transmit the acknowledgement, that is used in the information (Chen, [0067] UE is configured for different formats of PUCCH).
Regarding claim 9, Chen further discloses wherein the resource includes at least one of a frequency and a code (Chen, [0067-69] UE is configured for different formats of PUCCH, wherein the terms PCell and SCell refer to resources with regard to frequency).
Regarding claim 10, Chen discloses a terminal apparatus (Chen, Fig. 3 120 UE) capable of receiving a signal from a base station apparatus (Chen, Fig. 3 110 eNB) and transmitting an acknowledgement to the base station apparatus, comprising a processor coupled to a memory, wherein the processor is configured to:
receive, from the base station apparatus, information pertaining to a resource to be used to transmit the acknowledgement (Chen, Fig. 3  [0067-69] PDSCH transmission to UE (i.e. terminal apparatus) may include configuration information to indicate the ACK/NACK on a PUCCH (i.e. resource)) and a length of a period from when the signal is received from the base station apparatus until the acknowledgement is transmitted, wherein the information designates a timing to transmit the acknowledgement (Chen Fig. 3 352 (i.e. reception unit) [0067-69] PDSCH transmission to UE (i.e. terminal apparatus) may include configuration information to indicate the ACK/NACK on a PUCCH (i.e. resource)); specify the (Chen Fig. 3 362 (i.e. a specifying unit) [0071] determine HARQ timing for TDD and FDD and the corresponding ACK/NACK based on the subframe configuration); and transmit the acknowledgement using the specified resource, at the timing designated by the base station apparatus, (Chen Fig. 3 352 (i.e. transmission unit), [0064-66]UE is configured for A/N based on the information received by UE), 
wherein a plurality of resources usable to transmit the acknowledgement are respectively associated with different indices (Chen, [0067-69] PDSCH may include ACK/NACK resource allocation for dynamic scheduling index of the PDCCH, an ACK/NACK resource allocation obtained from CCE index of the corresponding PDCCH), the information includes a value of an index corresponding to the length of the period (Chen, [0071-73] disclose ACK/NACK in subframe n+4 for TDD and subframe n+k for FDD), a resource to be used to transmit the acknowledgement, a resource having, as an index, a value obtained from the value included in the information (Chen, [0067-73] illustrated how UE (i.e. terminal) configured to be used to transmit ACK/NACK resource allocation for dynamic scheduling based on the starting control channel elements index of the corresponding PDCCH).
 Chen discloses HARQ RTT and a CCE in general see [0067-69] but does not explicitly disclose the value of the index corresponding to the length of the period is specified based on the difference value included in the information and the value of the index associated with the predetermined resource, and a resource to be used to transmit the acknowledgement is further specified based on a resource having, as an index, a value obtained from the specified value and a CCE index.
(Kim, [0324] UE chooses a PUCCH resource index based on the smallest CCE index of the PDCCH transmitted through a downlink and this scheme does not require separate signaling for indicating a PUCCH resource index. That is, the resource index of the PUCCH where an ACK/NACK signal for a specific PDSCH is transmitted may be determined by a predetermined rule based on the smallest CCE index (nCCE) of the PDCCH scheduling the PDSCH).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by Chen and HARQ resource allocation disclosed by Kim with a motivation to make this modification in order to improve spectral efficiency, coverage, and data rates for communication between a base station and user equipment (Kim, [0016]).	
Regarding claim 11, Chen further discloses wherein the processor is configured to specify the resource based on the information and a resource used to transmit control information included in the signal when the signal is received from the base station apparatus (Chen, [0067-73] illustrated how UE (i.e. terminal) configured to be used to transmit ACK/NACK resource allocation based on the starting control channel elements index of the corresponding PDCCH).

Regarding claims 14-15, these claims recite “A non-transitory computer-readable storage medium for storing a program for causing a computer, included in a base station or terminal apparatus” that disclose similar steps as recited by base station apparatus and terminal apparatus of claims 1 and 10, thus are rejected with the same rationale applied against claims 1 and 10 as presented above.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0258864 A1, hereinafter "Chen") in view of MediaTek (Remaining HARQ details for TDD eIMTA, R-140235, published in 2014, hereinafter "MTK").
Regarding claim 6, Chen further disclose wherein, the information includes a plurality of pieces of information of sets of indices, that respectively correspond to lengths of a plurality of periods (Chen, [0071-73] disclose ACK/NACK in subframe n+4 for TDD and subframe n+k for FDD for the use of PUCCH). Chen does not explicitly disclose one of the plurality of sets is specified in accordance with a period from when the terminal apparatus receives the signal from the base station apparatus until the terminal apparatus transmits the acknowledgement to the base station apparatus, and a resource to be used to transmit the acknowledgement from the one set is further specified.
MTK from the same field of invention discloses one of the plurality of sets is specified in accordance with a period from when the terminal apparatus receives the (MTK, pg. 1-2 UE specifies different windows (i.e. period) used for HARQ ACK reporting, the HARQ-ACK can be associated with the set {#6} and {#4, #5, #8, #6} which is determined by the CCE index, UE transmits the HARQ ACK based on the resource report to base station), and the a resource to be used to transmit the acknowledgement from the one set is further specified (MTK, pg. 2 UE could implicitly derive the offset according to the number of CCEs in the control region of the common associated DL subframe #6, and the remaining PUCCH region could be allocated next to the common PUCCH region).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by Chen and HARQ resource allocation disclosed by MTK with a motivation to make this modification in order to avoid resource waste in control region (MTK, pg. 2). 	
Regarding claim 7, MTK further discloses wherein the plurality of sets transmitted to a first terminal apparatus are different from the plurality of sets transmitted to a second terminal apparatus (MTK, pg. 1 legacy UE (i.e. first terminal) uses SIB1 configuration 0 and eIMTA UE (i.e. second terminal) follows DL HARQ reference configuration 2).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified HARQ timing disclosed by Chen and HARQ resource allocation disclosed by MTK with a motivation to make this modification in order to avoid resource waste in control region (MTK, pg. 2).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415